Citation Nr: 1728971	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  05-40 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shrapnel wound to the right shoulder and right side of the back, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to September 1968, with additional service with the United States Army Reserves until May 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In April 2017, the Veteran submitted a VA Form 21-22, appointing the DAV (Disabled American Veterans) as his representative.  He was previously represented by Robert V. Chisholm, Attorney at Law.  

These matters were remanded by the United States Court of Appeals for Veterans Claims (Court) in August 2010 due to inadequate reasons and bases provided by the Board in their denial of the claims.

The Board remanded these matters again in March 2012 for additional evidentiary development, including a new VA examination.  In April 2015, the Board again denied the claims on appeal.

In September 2016, the Court set aside the Board's denial, and remanded the issues for additional development and readjudication consistent with their decision.  The Court cited inconsistent VA examination reports, as well as inadequate reasons and bases provided by the Board, in its memorandum.  The case has subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Additional development is required to adjudicate the issues on appeal.  In the Veteran's April 2012 VA examination, the examiner failed to note results from repetitive use testing of his thoracolumbar spine, and contradicted himself in his finding that the Veteran experienced functional loss and/or impairment on repetition.  Furthermore, in the right shoulder examination, the examiner similarly did not record repetitive use testing measurements.  While he opined that there was no additional limitation of motion on repetition, he also stated that there was evidence of functional loss and/or functional impairment of the right shoulder on repetition caused by "[l]ess movement than normal," "[p]ain on movement," and "[e]xcess fatigability."  Examination findings must be consistent in order to proceed with adjudication of the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's shrapnel wound residuals and degenerative joint disease (DJD) of the thoracic spine since September 2016.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his shrapnel wound residuals and DJD of the thoracic spine.  The examiner should review the entire claims file, with particular attention to any lay statements as to severity.  A copy of this remand, in addition to the September 2016 Court memorandum must be provided to the examiner for review.

The examination report should specifically note measurements of range of motion for: active and passive motion, if practicable; repetitive use testing; weight bearing, if practicable; the opposing joint, if practicable.  If any measurements are determined to be not practicable, the examiner must explain why.  The examination report must discuss functional limitation and/or impairment both before and after repetitive use testing.  The examiner must note where pain on motion begins for all range of motion measurements.  The examiner must also note all range of motion measurements taken.  

The examination report should specifically state that such a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of entitlement to increased evaluations for shrapnel residuals and DJD of the thoracic spine.  If the issues remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




